PER CURIAM
Defendant challenges the consecutive sentences imposed after his conviction on five counts. Defendant’s remaining assignments of error either were not preserved or are without merit. He argues that the trial court failed to find that the circumstance came within ORS 137.123(4)(a) or (b). We agree. The only reason given by the trial court for the consecutive sentences is that, but for the mistakes and “timidness” of some of the witnesses, defendant would have been convicted of more than what was presented to the court. That statement does not show that the requirements of ORS 137.123(4) were met. See State v. Racicot, 106 Or App 557, 809 P2d 726 (1991).
Convictions affirmed; remanded for resentencing.